DETAILED ACTION
Remarks
This action is in response to Applicant’s communication filed 29 April 2022, which was responsive to the 2 February 2022 non-final Office action (the “Previous Action”).
With the communication, Applicant has amended claims 1, 5, 10, 14 and 19.
Claims 1-3, 5-12 and 14-22 are pending. Claims 1 and 10 are the independent claims.
Any unpersuasive arguments are addressed in the “Response to Arguments” section below. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments are moot in view of the new ground(s) of rejection below, necessitated by Applicant’s amendments.
Claim Objections
7.	Claim 5 is objected for the following informalities:
Claim 5 refers to “causing the processor to executing…executing…” which appears to include typographical errors that should perhaps read -causing the processor to execute…execute…- instead.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7 10, 14-16 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over by Jing et al. (CN 105975397) (art of record – hereinafter Jing) in view of Chakraborty et al. (US 2013/0117611) (art of record – hereinafter Chakraborty) in view of Jones “Dependency Testing with TestNG” (art made of record – hereinafter Jones) in view of Chatterjee et al. (US 8,549,522) (art of record – hereinafter Chatterjee). 


NOTES: (1) Jing is in Chinese. A machine translation is made of record and citations below refer to that translation. (2) Jones is a webpage and therefore has no page numbers. Pages of Jones cited herein refer to the copy of Jones in the file record.
	

As to claim 1, Jing discloses a system comprising: 
a processor; (e.g., Jing, par. [0079]: the steps of the method or algorithm in the embodiments can be implemented by a software module executed by a processor) and 
a memory including instructions executable by the processor for causing the processor (e.g., Jing, par. [0079]: the software module can be placed in RAM) to:
subsequent to determining the assignments, executing the sequence of testing phases on the target software item to test for errors relating to the target software item, (e.g., Jing, Fig. 1 and associated text, par. [0048]: S120 set the dependency parameter between each test group [phase]; par. [0049]: test group 2 is executed before test group 1 is executed; par. [0052]: S140. Execute each test case according to the test parameters to realize the test of the system [testing necessarily is “for errors”]; par. [0057]: to test the software system) 
	executing a testing phase in the sequence of testing phases on the target software item (see immediately above)
wherein executing the testing phase on the targets software item involves:
determining that two or more software tests assigned to the particular testing phase have a dependency relationship with one another; (e.g., Jing, Fig. 1 and associated text, par. [0050]: S130. Set the execution sequence parameters of each test case in the test group [subsequent to setting the dependencies between groups at s120, see figure]; par. [0051]: for example, there are 3 test cases in test group 1. The second case depends on the first test case and third test case depends on the second. Their execution order is from the first test case to the second test case. The case goes to the third test case [sic]) and 
based on determining that the two or more software tests have a dependency relationship with one another, executing the two or more software tests in sequence to one another during the testing phase (see the passages of Jing cited immediately above).
	Jing does not explicitly disclose to obtain dependency information indicating dependency relationships among software tests usable to test a target software item, wherein the dependency information indicates whether each individual software test in the plurality of software tests is dependent upon another software test; to determine assignments of the software tests to different testing phases in a sequence of testing phases based on the dependency information, each software test among the software tests being assigned to a particular testing phase in the sequence of testing phases based on a corresponding subpart of the dependency information indicating a dependency level of the software test in a dependency hierarchy, such that each testing phase in the sequence of testing phases is assigned a unique subset of the software tests that correspond to a same dependency level in the dependency hierarchy; determining that two or more software tests conflict with one another or based on determining that the two or more software tests conflict with one another, execute the two or more software tests in sequence to one another.
However, in an analogous art, Chakraborty discloses to:
obtain dependency information indicating dependency relationships among software tests usable to test a target software item, wherein the dependency information indicates whether each individual software test in the plurality of software tests is dependent upon another software test; (e.g., Chakraborty, par. [0005] discloses testing of applications; par. [0052] discloses once the user specifies test cases along with their specification is received by the input module 101, a dependency module 102 communicates with the input module to extract dependencies from the inputted specifications; par [0041]: a set of test cases TS={TC1; TC2;:::; TCn}; a dependency d(1;2) is defined as TC1 depends on TC2) 
determine assignments of the software tests to different testing phases in a sequence of testing phases based on the dependency information, each software test among the software tests being assigned to a particular testing phase in the sequence of testing phases based on a corresponding subpart of the dependency information indicating a dependency level of the software test in a dependency hierarchy, such that each testing phase in the sequence of testing phases is assigned a unique subset of the software tests that correspond to a same dependency level in the dependency hierarchy; (e.g., Chakraborty, Fig. 3 and associated text, par. [0063]: after applying the scheduling algorithm, three slots are created for the first partition [see figure, each slot of the first partition being a phase, the tests (unique subset) assigned to slot 2 are dependent (as shown by the graph structures) on the tests assigned to slot 1 and the tests assigned to slot 3 are dependent on the tests assigned to slot 2. The dependencies of a particular test case are the corresponding subpart of the dependency information]; par. [0057] discloses a scheduler 104 is employed to maintain the order of executions of these dependent test cases. The test cases can be distributed across a set of groupings or levels [i.e., the above slots], i.e., test cases in level 1 can be safely executed once test cases of level 1-1 are completed, creating a partial order [hierarchy] amongst levels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jing, which discloses assigning tests to phases and executes tests within a phase in a sequence based on dependencies, by incorporating assigning tests to the phases based on corresponding subparts of dependency information indicating which tests are dependent on others and a dependency level in a dependency hierarchy, as taught by Chakraborty, as Chakraborty would provide the advantage of a means of ensuring safe execution of the test cases. (See Chakraborty, par. [0057]).
Further, in an analogous art, Jones discloses: 
wherein executing the sequence of testing phases involves:
	executing a testing phase in the sequence of testing phases to generate a set of test outputs, wherein the set of test outputs includes a failure of at least on software test assigned to the testing phase; (e.g., Jones, p. 11 for dependsOnGroups Attribute, we specify an array of Strings describing the group that our Test Method [test] depends on. The following is a comment screenshot: The list of groups this method depends on. Every method member [test] of one of these groups is guaranteed to have been invoked before this method [i.e., the group is a first testing phase and “this method”is another testing phase]; p. 12: the deployment FAILED [see code, the deployQA1Environment Test Method (test) in the “deploy” group (phase) failed]) and
executing another testing phase in the sequence of testing phases based on the set of test outputs, the other testing phase being configured to skip or flag a software test assigned to the other testing phase based on the failures of the at least one software test; (e.g., Jones, p. 11: the following is a comment screenshot: if any of these methods was not a SUCCESS, this method will not be run and will be flagged as a SKIP; p. 12: All of the Test Methods (test1, test2, test3) depend on a deploy to the QA1 Environment. Therefore, the deployment must PASS before each Test Method can execute. As a result, all Test Methods are SKIPPED because the deployment FAILED [output a failure]. The following Test Results display one Pass, one Failure and three Skips [see code and results, test1, test2 and test3 are dependent on the “deploy” group, so executing that group is one phase, executing test1, test2 and test3 is another. The deployQAEnvironment Test Method (test) in the “deploy” group (phase) fails and as a result, test1, test2 and test3 (tests assigned to the other testing phase) are skipped]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jing, which executes a sequence of testing phases on a target item by incorporating executing the phases to generate a failure output of a test assigned to the phase and executing another testing phase based on the output that skips tests assigned to the other testing phase based on the failure, as taught by Jones, as Jones would provide the advantage of a mean of avoiding misleading test results. (Se Jones, p. 2 par. 2). 
Further still, in an analogous art, Chatterjee discloses:
 two or more software tests conflict[ing] with one another as a type of dependency relationship; (e.g., Chatterjee: col. 5 ll. 40-42: a test may be referred to as a task; col. 6 ll. 6-7: the dependency may be either a “depend on” or “wait” relationship; col. 7 ll. 24-27: the third task, TASK3 may be programmed with a “depend on” or “wait for” relationship to both TASK1 and TASK2 because TASK 3 uses resources that are also used by both TASK1 and TASK2 [note from par. [0019] of the specification that tests conflict when they require the same resources to properly execute])
based on determining that the two or more software tests conflict with one another, execute the two or more software tests in sequence to one another (e.g., Chatterjee, col. 1 ll. 64-67: the ATE framework can support the scheduling of jobs over time to avoid resource conflicts with within the test environment; col. 3 ll. 45-50 discloses the controller can process task orders into jobs. The controller 210 can maintain dependencies between jobs.  The “depend on” relationship can delay a job for successful completion of another job. Similarly, the “wait for” relationship can delay a job for the completion of another job; col. 7 ll. 21-23: when the first two tasks TASK1-TASK2 complete, the third task TASK3 can begin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jing, which executes tests in sequence during a particular testing phase based on determining the tests have a dependency relationship with one another, by incorporating a dependency relationship in the form of a conflict between the tests, as taught by Chatterjee, as Chatterjee would provide the advantage of a means of avoiding resource conflicts within the test environment. (See Chatterjee, col. 1 ll. 64-67).

As to claim 5, Jing/Chakraborty/Jones/Chatterjee discloses the system of claim 1 (see rejection of claim 1 above), Jing further discloses:
tests assigned to the other testing phase (see rejection of claim 1 above) and
executing two or more software tests during the other testing phase (see rejection of claim 1 above).
Jing does not explicitly disclose wherein the memory further includes instructions executable by the processor for causing the processor to determining that two or more tests assigned to the other testing phase do not conflict with one another and based on determining that the two or more tests do not conflict with one another, executing the two or more tests in parallel during the other testing phase.
However, in an analogous art, Chatterjee discloses:
wherein the memory further includes instructions executable by the processor for causing the processor (e.g., Chatterjee, Fig. 7 and associated text) to 
determining that two or more software tests do not conflict with one another; (e.g., Chatterjee, Fig. 4 and associated text, col. 1 ll. 53-60: the ATE framework can support scheduling the jobs to execute in parallel, in series or any combination using dependency relationships; col. 3 ll. 45-50: the “depend on” relationship can delay a job for successful completion of another job. Similarly, the “wait for” relationship can delay a job for the completion of another job; col. 7 ll. 24-27: the third task, TASK3 may be programmed with a “depend on” or “wait for” relationship to both TASK1 and TASK2 because TASK 3 uses resources that are also used by both TASK1 and TASK2 [i.e., TASK3 conflicts with TASK1 and TASK2. See also figure 4, TASK4 and TASK5 execute at the same time (i.e. in parallel) within Time2, meaning it has been determined they do not conflict]) and 
based on determining that the two or more software tests do not conflict with one another, executing the two or more software tests in parallel to one another (see the passages of Chatterjee cited immediately above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jing, which performs testing on a target software item by executing tests within a phase assigned to those tests, by determining whether or not the two tests conflict with one another and executing them in parallel if they do not conflict, as taught by Chatterjee, as Chatterjee would provide the advantage of a means of reducing execution time for non-conflicting tests. (See Chatterjee, Fig. 4).

As to claim 6, Jing/Chakraborty/Jones/Chatterjee discloses the system of claim 1 (see rejection of claim 1 above), and further discloses: 
wherein the memory further includes instructions executable by the processor for causing the processor (e.g., Jing, par. [0079]) to:
perform the each testing phase in the sequence of testing phases on the target software item; (e.g., Jing, par. [0049]: for example, test group 2 depends on test group 1 then test group 2 will be executed after test group 1 is executed; par. [0057]: the testing method can test the software system) 
performing the sequence of testing phases on the target software item; (see immediately above) 
Jing/Chatterjee does not explicitly disclose: subsequent to performing the sequence of testing phases generate an output indicating which of the software tests passed, failed, and were skipped during the sequence of testing phases.  
However, in an analogous art, Jones discloses:
subsequent to performing the sequence of testing phases, generate an output indicating which of the software tests passed, failed, and were skipped during the sequence of phases (e.g., Jones, p. 12 par. 1: the following Test Results display one Pass, one Failure and three Skips).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jing, which discloses performing testing on a software item by executing a sequence of test phases on a software item, by incorporating generating an output indicating which tests passed, failed and were skipped during the sequence of phases subsequent to the performing the sequence of phases, as taught by Jones, as Provost would provide the advantage of a means of presenting results of the testing to a user. (See Jones, p. 12 par. 1).

As to claim 7, Jing/Chakraborty/Jones/Chatterjee discloses the system of claim 1 (see rejection of claim 1 above), Jing further discloses:
wherein the memory further includes instructions executable by the processor for causing the processor (e.g., Jing, par. [0079]) to perform each respective testing phase in the sequence of testing phases by, for each respective testing phase in the sequence of testing phases:
completing the unique subset of software tests assigned to the respective testing phase prior to transitioning to a next testing phase in the sequence of testing phases (e.g., Jing, par. [0049]: for example, test group 2 depends on test group 1 then test group 2 will be executed after test group 1 is executed)

As to claim 10, the limitations of this claim are limitations substantially the same as limitations already recited in claim 1. Accordingly, it is rejected for substantially the same reasons. 

As to claim 14, it is a method claim having limitations substantially the same as those of claim 5. Accordingly, it is rejected for substantially the same reasons. 

As to claim 15, it is a method claim having limitations substantially the same as those of claim 6. Accordingly, it is rejected for substantially the same reasons.

As to claim 16, it is a method claim having limitations substantially the same as those of claim 7. Accordingly, it is rejected for substantially the same reasons. 

As to claim 19, it is a medium claim having limitations substantially the same as those of claim 10. Accordingly, it is rejected for substantially the same reasons. Further limitations, disclosed by Jing, include:
a non-transitory computer-readable medium comprising program code, wherein the non-transitory computer-readable medium is hardware, and wherein the program code is executable by a processor for causing the processor to perform operations (e.g., Jing, par. [0079]) including (See rejection of claim 1 above).

As to claim 21, Jang/Chakraborty/Chatterjee discloses the non-transitory computer-readable medium of claim 19 (see rejection of claim 19) but Jing does not explicitly disclose further comprising program code that is executable by the processor to determine that the two or more software tests conflict with one another based on computing-resource consumption by the two or more software tests.
However, in an analogous art, Chatterjee discloses:
further comprising program code that is executable by the processor to determine that the two or more software tests conflict with one another based on computing-resource consumption by the two or more software tests  (e.g., Chatterjee: col. 5 ll. 40-42: a test may be referred to as a task; col. 7 ll. 24-27: the third task, TASK3 may be programmed with a “depend on” or “wait for” relationship to both TASK1 and TASK2 because TASK 3 uses resources that are also used by both TASK1 and TASK2 [note from par. [0019] of the specification that tests conflict when they require the same resources to properly execute]; col. 1 ll. 64-66: using the dependency relationships, the ATE framework can support the scheduling of jobs over time to avoid resource conflicts with within the test environment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jing, which determines dependencies between tests, by incorporating conflict dependencies between tests based on resource consumption, as taught by Chatterjee, as Chatterjee would provide the advantage of a means of avoiding resource conflicts within the test environment. (See Chatterjee, col. 1 ll. 64-67).

As to claim 22, it is a system claim having limitations substantially the same limitations as claim 21. Accordingly it is rejected for substantially the same reasons.

Claims 2, 3, 11, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jing (CN 105975397) in view of Chakraborty (US 2013/0117611) in view of Jones (“Dependency Testing with TestNG”) in view of Chatterjee (US 8,549,522) in further view of Arguelles (US 2014/0365827) (art of record – hereinafter Arguelles).

As to claim 2, Jing/Chakraborty/Jones/Chatterjee discloses the system of claim 1 (see rejection of claim 1 above), Jing further discloses:
wherein the memory further includes instructions executable by the processor for causing the processor (e.g., Jing, par. [0079]) to: 
perform each respective testing phase in the sequence of testing phases on the target software item, (e.g., Jing, par. [0049]: for example, test group 2 depends on test group 1 then test group 2 will be executed after test group 1 is executed) by:
executing the unique subset of software tests assigned to the respective testing phase on the target software item (Jing, par. [0051]: for example, there are 3 test cases in test group 1. The second case depends on the first test case and third test case depends on the second. Their execution order is from the first test case to the second test case. The case goes to the third test case [sic]; par. [0057]: the testing method can test the software system).
Jing does not explicitly disclose executing to generate a respective set of test outputs for the respective testing phase, without executing a remainder of the software tests; and sharing the respective set of test outputs with a subsequent testing phase in the sequence of testing phases, if the respective testing phase is not a final testing phase in the sequence of testing phases.
However, in an analogous art, Arguelles discloses:
executing to generate a respective set of test outputs for the respective testing phase, without executing a remainder of the software tests; (e.g., Arguelles, Fig. 2 and associated text, par. [0023]: each of independent tests 240a-240n is designed to test a respective one of stages 230a-230n of multi-stage asynchronous data processing system [each of tests 240a-240n being a phase, see figure]; par. [0063]: output of a particular stage of a multi-stage data processing system is received from a particular test of a plurality of tests. The output of the particular stage is designated as test input data for a subsequent stage. The test input data for the subsequent stage is sent to the subsequent test [i.e., the output of a test is received before the subsequent test is executed]; par. [0021]: each of stages 130a-130c may convert data in a manner that changes dimension of the data, where changing a dimension of the data involves adding to datapoints to increase the number of data points [i.e., the output is a set of outputs]) and  
sharing the respective set of test outputs with a subsequent testing phase in the sequence of testing phases, if the respective testing phase is not a final testing phase in the sequence of testing phases (see immediately above and note that there is no subsequent test for the final test).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jing/Chatterjee, which executes tests in assigned phases, by incorporating generating outputs for a phase and sharing the output with a subsequent testing phase, as taught by Arguelles, as Arguelles would provide the advantage of a means of testing multi-stage data processing. (See Arguelles, [0004]).

As to claim 3, Jing/Chakraborty/Jones/Chatterjee/Arguelles discloses the system of claim 2 (see rejection of claim 2 above), but Jing does not explicitly disclose.
However, in an analogous art, Arguelles discloses: 
wherein sharing the respective set of test outputs with the subsequent testing phase involves storing the respective set of test outputs in a data structure stored in a volatile memory device, the data structure being shared among the respective testing phase and the subsequent testing phase (e.g., Arguelles, par. [0063]: output of a particular stage of a multi-stage data processing system is received from a particular test. The output of the particular stage is designated as test input data. The test input data for the subsequent stage is sent to the subsequent test; Fig. 2 and associated text, par. [0029]: test B 240b stores in test data storage 250 output data 260b by sending a test-to-repository communication 265b; par. [0030]: test C requests test input data from test data repository service 245. Test C receives test input data 230c “(e.g., a copy of data 225b stored on test data storage 250 after receipt by test data repository service 245 in test-to-repository communication 265b)”; par. [0069]: system memory 1120 may be implemented using static random access memory (SRAM) [volatile memory device]. Instructions and data, such as those described above, are shown within memory 1120 as instructions 1125 and data storage 1135; par. [0071]: data storage 1135 may include data in data structures used by components of the test data repository, test data storage, tests and/or web service under test).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jing/Chatterjee, which executes tests in assigned phases, by incorporating sharing test outputs between phases by storing the outputs in data structures of a volatile memory device, as taught by Arguelles. Sharing the test outputs in a shared data structure would provide a means of testing multi-stage data processing (see Arguelles, [0004]) and storing data in a non-volatile memory such as SRAM would be faster than storing it other memory such as a hard disk.

As to claim 11, it is a method claim having limitations substantially the same as those of claim 2. Accordingly, it is rejected for substantially the same reasons. 

As to claim 12, it is a method claim having limitations substantially the same as those of claim 3. Accordingly, it is rejected for substantially the same reasons. 

As to claim 20, Jing/Chakraborty/Jones/Chatterjee discloses the system of claim 19 (see rejection of claim 19 above), Jing further discloses further comprising program code that is executable by the processor for causing the processor to perform operations (e.g., Jing, par. [0079]) including: 
the target software item to be tested; (e.g., Jing, par. [0057]: the testing method can test the software system)
testing for errors relating to the target software item by performing each respective testing phase in the sequence of testing phases on the target software item, (e.g., Jing, par. [0004]: tests to discover defects; par. [0049]: for example, test group 2 depends on test group 1 then test group 2 will be executed after test group 1 is executed) wherein performing each respective testing phase involves: 
executing the unique subset of software tests assigned to the respective testing phase on the target software item (Jing, par. [0051]: for example, there are 3 test cases in test group 1. The second case depends on the first test case and third test case depends on the second. Their execution order is from the first test case to the second test case. The case goes to the third test case [sic]; par. [0057]: the testing method can test the software system).
Jing does not explicitly disclose receive an input indicating that the target item is to be tested; in response to receiving the input, test for errors relating to the target item,  wherein performing each respective testing phase involves: executing to generate a respective set of test outputs for the respective testing phase, without executing a remainder of the software tests; and sharing the respective set of test outputs with a subsequent testing phase in the sequence of testing phases, if the respective testing phase is not a final testing phase in the sequence of testing phases.
However, in an analogous art, Chatterjee discloses:
receive an input indicating that the target item is to be tested; (e.g., Chatterjee, col. 8 ll. 7-10: at operation 520 the controller can load test tasks provided by one or more test operators; abstract: tests on data storage systems; 
in response to receiving the input, test for errors relating to the target item (e.g., Chatterjee, col. 8 ll. 11-20: at 530 the controller can send any jobs ready to execute to the test engines. At 540, the controller can receive responses from jobs executing at the test engines. A test response can indicate that a test a test job completed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jing, which executes tests on a target software item in assigned phases, by incorporating receiving an input indicating the target item is to be tested and testing for errors relating to the target item in response to the receiving, as taught by Chatterjee, as Chatterjee would provide the advantage of a means to perform tests specified by an operator. (See Chatterjee, col. 8 ll. 7-10).
Further, in an analogous art, Arguelles discloses:
wherein performing each respective testing phase involves: 
executing to generate a respective set of test outputs for the respective testing phase, without executing a remainder of the software tests; (e.g., Arguelles, Fig. 2 and associated text, par. [0023]: each of independent tests 240a-240n is designed to test a respective one of stages 230a-230n of multi-stage asynchronous data processing system [each of tests 240a-240n being a phase, see figure]; par. [0063]: output of a particular stage of a multi-stage data processing system is received from a particular test of a plurality of tests. The output of the particular stage is designated as test input data for a subsequent stage. The test input data for the subsequent stage is sent to the subsequent test [i.e., the output of a test is received before the subsequent test is executed]; par. [0021]: each of stages 130a-130c may covert data in a manner that changes dimension of the data, where changing a dimension of the data involves adding to datapoints to increase the number of data points [i.e., the output is a set of outputs]) and  
sharing the respective set of test outputs with a subsequent testing phase in the sequence of testing phases, if the respective testing phase is not a final testing phase in the sequence of testing phases (see immediately above and not that there is no subsequent test for the final test).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jing/Chatterjee, which executes tests in assigned phases, by incorporating generating outputs for a phase and sharing the output with a subsequent testing phase, as taught by Arguelles, as Arguelles would provide the advantage of a means of testing multi-stage data processing. (See Arguelles, [0004]).

Claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jing (CN 105975397) in view of Chakraborty (US 2013/0117611) in view of Jones (“Dependency Testing with TestNG”) in view of Chatterjee (US 8,549,522) in further view of Tenev et al. (US 2015/0135158) (art of record – hereinafter Tenev).

As to claim 8, Jing/Chakraborty/Jones/Chatterjee discloses the system of claim 1 (See rejection of claim 1 above) but does not explicitly disclose wherein the software tests exclude unit tests.
However, in an analogous art, Tenev, discloses:
  wherein the software tests exclude unit tests (e.g., Tenev, par. [0015] discloses a number of unit tests and/or integration tests may be run [running only integration tests would exclude unit tests).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jing/Chatterjee, which discloses executing a series of software tests, by excluding unit tests, as taught by Tenev, as Tenev would provide the advantage of a means of performing integration testing as suggested by Jing. (See Tenev, par. [0015], Jing, par. [0012])). 

As to claim 9, Jing/Chakraborty/Jones/Chatterjee discloses the system of claim 1 (see rejection of claim 1 above), Jing further discloses wherein the dependency information is generated by a user (e.g., Jing, par. [0016]: the test parameters entered by the user through the configuration file; par. [0048]: the dependency parameter) but does not explicitly disclose wherein the dependency information is stored in files associated with the software tests.  
However, in analogous art, Tenev discloses:
wherein the dependency information is stored in files associated with the software tests (e.g., Tenev, par. [0037] discloses the testing platform may extract dependencies from the unit test files).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jing, which discloses dependency information generated by a user, by incorporating storing the dependency information in files associated with the software tests, as taught by Tenev, as Tenev would provide a means of obviating a need for a separate file to specify the dependencies. It would also have been obvious to substitute storing the dependency information in a configuration file with storing that information in individual test files because dependency information must be specified somewhere and Tenev shows that dependency information can be stored in the test files themselves instead of a separate file and achieve the same result. (See M.P.E.P. § 2143(I)(B)). 

As to claim 17, it is a method claim having limitations substantially the same as those of claim 8. Accordingly, it is rejected for substantially the same reasons. 

As to claim 18, Jing/Chakraborty/Jones/Chatterjee discloses the method of claim 10 (see rejection of claim 10 above) Jing further discloses:
wherein the assignments are determined based on dependency information that is generated by a user (e.g., Jing, par. [0029]: the first parameter obtaining unit is configured to obtain the test parameters input by the user through the configuration file; par. [0048]: the dependency parameter; par. [0049]: for example, test group 2 depends on test group 1 then test group 2 will be executed after test group 1 is executed).
Jing/Chatterjee does not explicitly disclose dependency information that is stored in files associated with the software tests.
However, in an analogous art, Tenev discloses:
dependency information that is stored in files associated with the software tests (e.g., Tenev, par. [0037] discloses the testing platform may extract dependencies from the unit test files).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jing, which discloses dependency information generated by a user, by incorporating storing the dependency information in files associated with the software tests, as taught by Tenev, as Tenev would provide a means of obviating a need for a separate file to specify the dependencies. It would also have been obvious to substitute storing the dependency information in a configuration file with storing that information in individual test because dependency information must be specified somewhere and Tenev shows that dependency information can be stored in the test files themselves instead of a separate file and achieve the same result. (See M.P.E.P. § 2143(I)(B)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196